Citation Nr: 0016194	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple myeloma, 
including as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel






INTRODUCTION

The veteran served on active duty from August 1946 to August 
1951.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in April 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran was not a participant in any radiation-risk 
activity; he was not an onsite participant in the testing of 
a nuclear weapon nor was he otherwise a radiation-exposed 
veteran.  

2.  The veteran was first diagnosed with multiple myeloma in 
1996.

3.  There is no competent medical evidence of a nexus or 
connection between multiple myeloma and the veteran's service 
or any incident thereof.  


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
myeloma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he suffers from multiple myeloma 
as a result of exposure to ionizing radiation during his 
marine corps service.  He remembers flying near the Bikini 
Atoll shortly after test explosions.  In addition, he recalls 
going through damaged buildings at different locations and 
being required to wear special eyeglasses.  He believes that 
he was exposed to ionizing radiation at these times.  He 
claims that service connection for multiple myeloma is 
therefore warranted.  

In general, service connection may be granted for any disease 
or injury incurred in or aggravated by active military 
service.  Service connection may be granted for any disease 
or injury diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  In addition, 
service connection is also warranted for certain chronic 
conditions, which include malignant tumors, if manifest to a 
compensable degree (10 percent) within one year after 
service.  38 U.S.C.A. §§ 1101, 1110,1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, the VA is prohibited in 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

Under a direct service connection theory, the veteran must 
satisfy three elements for his claim of entitlement to 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) and 38 
C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
regulation are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  Id.

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service in an ionizing radiation exposed veteran 
may also be service connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Specifically, 38 C.F.R. § 3.311 establishes a 
series of chronological obligations upon both parties.  
Hilkert v. West, 12 Vet. App. 145 (1999); see also Wandel v. 
West, 11 Vet. App. 200.  First, the claimant must establish 
that the veteran has a radiogenic disease.  See 38 C.F.R. 
§3.311(b)(2).  This disease must manifest within a certain 
time period.  See 38 C.F.R. § 3.311(b)(5).  Once a claimant 
has established a diagnosis of a radiogenic disease within 
the specified period and claims that the disease is related 
to his radiation exposure while in service, VA must then 
obtain a dose assessment.  38 C.F.R. § 3.311(a)(1); see 
Wandel, supra.  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b); 
Ramey and Wandel, both supra.  When such a claim is forwarded 
for review, the Under Secretary for Benefits shall consider 
the claim with reference to 38 C.F.R. § 3.311(e) and may 
request an advisory medical opinion from the Under Secretary 
of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as likely 
as not" that the disease resulted from in-service radiation 
exposure or whether, under § 3.311(c)(1)(ii), there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  "Radiogenic diseases" under this 
regulation include the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer and 
parathyroid adenoma.  38 C.F.R. § 3.311(b) (emphasis added).  
Other claimed diseases may be considered radiogenic if the 
claimant has cited or submitted competent scientific or 
medical evidence which supports that finding.  38 C.F.R. § 
3.311(b)(4).

In this case, the record reflects that the veteran served on 
active duty from August 1946 to August 1951, during which 
time it is not documented that he was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons.  A report from the Defense 
Special Weapons Agency dated in March 1998 reflects that the 
veteran served stateside until he sailed from San Francisco 
to Pearl Harbor and on to China in March and April 1947.  He 
served in the Pacific until January 1949, and then returned 
to the United States, where he served at Camp Pendleton 
through July 1951.  The report indicates that available 
records did not document the veteran's participation in an 
atmospheric nuclear test, and that, after a careful search of 
available dosimetry data, that agency found no record of 
radiation exposure for him. 

Service medical records make no reference to any treatment or 
finding pertaining to multiple myeloma.  There also is no 
evidence that the veteran suffered from any symptoms in 
service or that he was in any way exposed to ionizing 
radiation.  Post-service medical evidence shows that the 
veteran was first found to have multiple myeloma in May 1996, 
as reflected in records from the veteran's treating 
oncologist.  In a January 1997 opinion, that doctor stated 
that the veteran enjoyed a good response to treatment.  He 
also stated that the diagnosis of multiple myeloma may occur 
in the presence of radiation exposure and that any 
consideration of the veteran's previous history of possible 
radiation exposure would be appreciated.  

In connection with his claim, the veteran was asked to 
provide specific details of his alleged exposure to ionizing 
radiation.  The veteran responded that he had worked in sales 
since service and that he generally believed that his 
experiences in service may have caused his current condition.  

Applying the above criteria to the facts of this case, the 
Board finds that the veteran does not meet the requirements 
of a radiation-exposed veteran who engaged in radiation risk 
activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  
Neither service records contained in the claims folder nor 
the report from the Defense Special Weapons Agency reflects 
that the veteran was exposed to ionizing radiation.  Although 
the veteran has testified that he recollects that he was 
flying near the Bikini Atoll, the record reflects that he was 
in the United States until the end of March 1947.  Further, 
the evidence of record does not reflect that he was at the 
site or near enough to any of the sites to meet the criteria 
for a radiation-exposed veteran.  Thus, the evidence reflects 
that the veteran was not a participant in a radiation risk 
activity as defined at 38 C.F.R. § 3.309(d)(3).

Further, although multiple myeloma is included in the list of 
radiogenic diseases under 38 C.F.R. § 3.311, and it became 
manifest in 1996, over 5 years after in-service exposure to 
ionizing radiation, this cannot establish entitlement to 
service connection in the absence of probative evidence of 
exposure to ionizing radiation during service.  As noted 
above, the available evidence from the appropriate Department 
of Defense source indicates that there is no documentation of 
the veteran's participation in U.S. atmospheric testing or 
record of radiation exposure for him.  Thus, there is no 
basis to refer the case to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c).

The Board has also considered the veteran's own statements 
that his multiple myeloma is related to ionizing radiation 
exposure in service.  The veteran has explained that, 
although his recollection is somewhat vague since 50 years 
have passed, he remembers flying over the Bikini Atoll test 
site as well as entering buildings that had been nuclear test 
sites.  The Board does not dispute the veteran's recollection 
of events he experienced in service.  Nevertheless, his 
recollection does not demonstrate that he was a radiation-
exposed veteran as defined in pertinent regulations.  
Therefore, the veteran's claim for service connection based 
on ionizing radiation must fail.  

Moreover, with regard to direct service connection, there is 
no competent medical evidence of a causal relationship 
between the veteran's multiple myeloma and service.  No 
medical professional has opined that the veteran's multiple 
myeloma is related to service.  There is no continuity of 
symptomatology and no evidence of chronic disease in service.  
The veteran's treating oncologist's statement is not an 
opinion as to etiology, but he only notes that multiple 
myeloma may occur in the presence of radiation exposure, 
which is a fact that is not in dispute in this case, and he 
asks that we consider the veteran's history of possible 
radiation exposure, which the Board has considered and found 
not to be established.  In the veteran's case, there is no 
documentation of the veteran's exposure to radiation is 
service.  

Thus, the evidence of a relationship between myeloma and 
service consists of the veteran's statements.  The Court has 
specifically held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of his multiple myeloma, his lay 
statements cannot serve as a basis for well-grounding his 
claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).

In conclusion, the veteran has not demonstrated that he is a 
radiation-exposed veteran as provided in pertinent 
regulations; thus he is not entitled to service connection 
under the presumptive provisions of 38 C.F.R. § 3.311.  
Moreover, as there is no medical evidence indicating that 
multiple myeloma had its onset in service, or was otherwise 
related to service, the veteran's claim must be denied as not 
well grounded.  See e.g. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


ORDER

Service connection for multiple myeloma is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

